                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

DESIRAY J. ALLEN,                             )
                                              )
       Petitioner,                            )
                                              )
v.                                            )   Case No. CIV-19-588-G
                                              )
SCOTT CROW,                                   )
                                              )
       Respondent.                            )

                                         ORDER

       This matter is before the Court on the Report and Recommendation issued by United

States Magistrate Judge Suzanne Mitchell on September 5, 2019, pursuant to 28 U.S.C. §

636(b). Judge Mitchell recommends a transfer of this action to the United States District

Court for the Eastern District of Oklahoma. The record reflects that no party has objected

to the Report and Recommendation within the time limits allowed. See Moore v. United

States, 950 F.2d 656 (10th Cir. 1991). Therefore, the Court adopts the Report and

Recommendation in its entirety.

       Accordingly, the Report and Recommendation (Doc. No. 11) is adopted and, for the

reasons announced therein, this action is transferred to the United States District Court for

the Eastern District of Oklahoma.

       IT IS SO ORDERED this 30th day of October, 2019.
